Citation Nr: 0621644	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  02-12 877	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for left ankle 
disability.

2.  Entitlement to service connection for left knee 
disability.



REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran had active service from February 1963 to February 
1966.  

The issues of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for a left ankle disability and entitlement to 
service connection for bilateral knee disability were 
remanded by the Board of Veterans' Appeals (Board) in April 
2005 to the Department of Veterans Affairs (VA) Regional 
Office in Boston, Massachusetts (RO) for additional 
development.  A November 2005 rating decision granted 
entitlement to service connection for right knee 
osteoarthritis and for right knee instability; consequently, 
the issue of entitlement to service connection for right knee 
disability is no longer part of the veteran's appeal.


FINDINGS OF FACT

1.  An unappealed rating decision in September 1979 denied 
the veteran's claim of entitlement to service connection for 
left ankle disability.  

2.  Evidence that is not cumulative or redundant of evidence 
previously of record and which by itself or in connection 
with the evidence previously assembled raises a reasonable 
possibility of substantiating the claim has been received 
since the September 1979 RO decision.

3.  There are clinical records showing treatment for left 
ankle disability beginning in 1978, and there is a January 
2006 nexus opinion linking the veteran's current left ankle 
disability to service.  

4.  The evidence of record does not show left knee disability 
that is related to military service.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for left ankle disability is new and 
material, and therefore, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a) (2001); 
38 C.F.R. § 20.1103 (2005).

2.  Left ankle disability was incurred as a result of 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).

3.  Left knee disability was not incurred in or aggravated by 
active military duty.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board acknowledges the passage of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

The notice and assistance provisions of the VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
Unfortunately, notice to the veteran was not done in this 
case until later in the claims process.  Nevertheless, in 
April 2003 and March 2004, the RO sent the veteran a letter 
in which he was informed of the requirements needed to 
establish service connection.  In accordance with the 
requirements of the VCAA, the letters informed the veteran 
what evidence and information he was responsible for and the 
evidence that was considered VA's responsibility.  The 
letters explained that VA would make reasonable efforts to 
help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  No additional private medical evidence was received 
from the veteran.  Based on this record, the Board finds that 
VA's duty to notify has been satisfied.  

The duty to notify includes informing the veteran that he 
must send in all evidence in his possession pertaining to his 
claim.  38 C.F.R. § 3.159(b)(1).  The March 2004 VA letter to 
the veteran stated "[i]f there is any other evidence or 
information that you think will support your claim, please 
let us know.  If the evidence is in your possession, please 
send it to us."  The provisions of 38 C.F.R. § 3.159(b)(1) 
were provided to the veteran in a March 2005 Supplemental 
Statement of the Case.  It is clear from these documents that 
the RO was asking for any records related to the veteran's 
claims.  The duty to notify the veteran of necessary evidence 
and of responsibility for obtaining or presenting that 
evidence has been fulfilled.  

Additionally, the Board notes that the veteran was informed 
in a February 2005 Supplemental Statement of the Case of the 
relevant law on disability ratings and effective dates if a 
claim for service connection was granted.  Consequently, he 
has been provided information on ratings and effective dates.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires 
VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA nexus 
opinions were obtained between November 2004 and January 
2006.

There is no indication that additional relevant evidence 
exists, and the veteran has not pointed to any additional 
information that needs to be added to his VA claims folder 
with respect to the issues decided herein.  The veteran has 
been given ample opportunity to present evidence and argument 
in support of his claims, including at his personal hearing 
before the undersigned in May 2003.  The Board additionally 
finds that general due process considerations have been 
complied with by VA.  See 38 C.F.R. § 3.103 (2005).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no 
evidence that any failure on the part of VA to further comply 
with the VCAA reasonably affects the outcome of this case, 
the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

New And Material Evidence Claim

Law and Regulations

In general, unappealed RO decisions are final.  See 38 
U.S.C.A. §7105; 38 C.F.R. § 20.1103.  A final decision 
cannot be reopened unless new and material evidence is 
presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen 
a finally disallowed claim when "new and material" 
evidence is presented or secured with respect to that 
claim.  "If new and material evidence is presented or 
secured with respect to a claim that has been disallowed, 
[VA] shall reopen the claim and review the former 
disposition of the claim."  See Thompson v. Derwinski, 1 
Vet. App. 251, 253 (1991).  See also Knightly v. Brown, 6 
Vet. App. 200 (1994). 
A two-step process must be followed in evaluating 
previously denied claims.  First, VA must determine 
whether the evidence added to the record since the last 
final decision is new and material.  Only evidence 
presented since the last final denial on any basis (either 
upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated in the context of the entire 
record.  See Evans v. Brown, 9 Vet. App. 273 (1996).  If 
new and material evidence is presented or secured with 
respect to a claim that has been finally denied, the claim 
will be reopened and decided upon the merits.  Once it has 
been determined that a claimant has produced new and 
material evidence, VA must evaluate the merits of the 
claim in light of all the evidence, both new and old, 
after ensuring that the VA's statutory duty to assist the 
appellant in the development of his claim has been 
fulfilled.  See 38 U.S.C.A. § 5108; Elkins v. West, 
12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. 
App. 321, 328 (1999).

The Board notes that there has been a regulatory change 
with respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 
2001.  See 38 C.F.R. § 3.156(a).  Because the veteran 
filed his request to reopen his claim after August 29, 
2001, the current version of the law is applicable in this 
case.

According to the relevant VA regulation, "[n]ew and 
material evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the 
claim."  38 C.F.R. § 3.156(a).  

Analysis

The additional evidence received since the RO's September 
1979 rating decision includes private and VA medical records 
beginning in October 1979.
The additional medical evidence includes a January 2006 
opinion from a VA physician who reviewed the veteran's claims 
file.  This examiner concluded that it was not unreasonable 
to consider the veteran's current left ankle symptomatology 
to be due to service trauma.  

The evidence received since September 1979 is new, as it was 
not of record at the time of the September 1979 RO decision, 
and it is not cumulative or duplicative of evidence 
previously considered.  The additional evidence is also 
material in that it bears on the underlying issue of whether 
the veteran has a left ankle disability that is related to 
service.  That is, there is current medical evidence of a 
left ankle disability and a medical statement indicating the 
possibility that the veteran's current left ankle problems 
are related to service.  Consequently, the Board finds that 
the evidence submitted since the September 1979 RO decision 
raises a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  

Thus, because the Board finds that new and material evidence 
has been received since the September 1979 RO decision that 
denied service connection for left ankle disability, the 
claim is reopened and must be adjudicated de novo.

Service Connection Claims

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical 
evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted when the evidence shows 
that a particular disability is proximately due to or the 
result of a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a) (2005).  In 
this regard, the United States Court of Appeals for Veterans 
Claims (Court) has stated that when a service-connected 
disorder causes an increase in disability to a non-service-
connected condition, such an increase is to be treated as if 
service connected.  In such cases, the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

Left Ankle

Analysis

The veteran has contended, including at his personal hearing 
in May 2003, that he incurred left ankle disability as a 
result of parachute jumps in service, and the Board notes 
that he has been awarded a Parachute Badge.  The veteran's 
service medical records reveal that he twisted his right 
ankle in May 1964 walking off of a curb; his lower 
extremities were reported to be normal on discharge 
examination in February 1966.  He complained in August 1978 
that he twisted his left ankle playing volleyball.  He said 
in October 1978 that his left ankle problems started in 
service, where he had 36 parachute jumps; the impression was 
foot strain.  According to a July 1979 medical report from 
J.D., a private physician, the veteran had probable chronic 
lateral instability of the left ankle, mainly involving the 
anterior fibulotalar ligament.  It was reported on x-rays of 
the left ankle in March 2004 that there was a deformity of 
the malleolus and a tiny density distal to the medial 
malleolus that could be secondary to prior trauma.  

Although a January 2005 opinion from a VA examiner concluded 
that the veteran's left ankle injury apparently occurred 
after service discharge and should be attributed to a 
vigorous lifestyle rather than to service, a VA examiner in 
January 2006 concluded after reviewing the claims file that 
it was reasonable to conclude that the veteran's current left 
ankle symptomatology was due to trauma from parachute jumps 
in service.
In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  The Board has the authority to "discount 
the weight and probity of evidence in the light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  The Board may appropriately favor the opinion of 
one competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).

The Board notes that there is a recent medical opinion in 
favor of the veteran's claim for service connection for left 
ankle disability and one adverse to the claim, both of which 
have some support in the medical evidence on file.  
Accordingly, there is medical evidence both for and against 
the veteran's claim, and the Board finds the probative weight 
of the evidence as to whether the veteran's current left 
ankle disability is causally related to service to be in 
equipoise.

When the evidence for and against the claim is in relative 
equipoise, by law, the Board must resolve all reasonable 
doubt in favor of the appellant.  Accordingly, with 
resolution of doubt in the veteran's favor, the Board 
concludes that entitlement to service connection for left 
ankle disability is warranted.  See 38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.

Left Knee

Analysis

The veteran's service medical records do not reveal any 
complaints or findings of a left knee disability, including 
on discharge examination in February 1966.  The initial post-
service evidence of left knee problems was not until May 
1980, over 14 years after service discharge, when the veteran 
said that he injured his left knee playing tennis.  A left 
lateral collateral ligament sprain was diagnosed in June 
1980.  X-rays of the left knee in June 1980 showed slight 
spur formation of the patella.  With respect to whether there 
is a nexus between the veteran's current left knee disability 
and service, the Board notes that a VA examiner provided 
opinions in November 2004, January 2005, and May 2005, with 
the final conclusion in May 2005 that the veteran's left knee 
was not injured during service and that the veteran's current 
left knee arthritis was less likely than not caused or 
aggravated by his service-connected right ankle sprain.  
Consequently, as all of the elements required by Hickson for 
a grant of service connection are not shown, service 
connection for left knee disability is not warranted on 
either a direct or secondary basis.

The Board has considered the veteran's written assertions 
that he currently has a left knee disability due to service.  
However, as a layperson without the appropriate medical 
training and expertise, the veteran is not competent to 
render a probative opinion on a medical matter, to include a 
determination that he has a particular disability as a result 
of military service.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

As the preponderance of the evidence is against the veteran's 
claim for service connection for left knee disability, the 
doctrine of reasonable doubt is not for application.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).


ORDER

Service connection for left ankle disability is granted.

Service connection for left knee disability is denied.


____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


